January 25, 2010


Mr. Frank E. Perez
Frank E. Perez & Associates, P.C.
300 Mexico Boulevard
Brownsville, TX 78520


Honorable Arturo Americo McDonald Jr.
Cameron County Court #1
974 E Harrison Street
Brownsville, TX 78521
Mr. Peter Michael Zavaletta
The Zavaletta Law Firm
603 East St. Charles Street
Brownsville, TX 78520


Mr. Francisco Javier Garza
Garza & Pena, PLLC
914 West Pike Blvd
Weslaco, TX 78596

RE:   Case Number:  09-1077
      Court of Appeals Number:  13-09-00507-CV
      Trial Court Number:  2008-CCL-00673-A

Style:      IN RE  WILLIAMS FARMS PRODUCE SALES, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Mr. Joe G. Rivera |